                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  A. A., by and through his mother,                                   CIVIL ACTION
  P.A., ET AL.

  VERSUS

  DR. COURTNEY N. PHILLIPS, in                               NO. 19-00770-BAJ-SDJ
  her official capacity, as Secretary
  of the Louisiana Department of
  Health, ET AL.


                               RULING AND ORDER

      Before the Court is Defendants’ First Motion To Stay Proceedings

Pending Appeal (Doc. 79). Plaintiffs oppose Defendants’ Motion (Doc. 81). For

reasons to follow, Defendants’ Motion will be denied.

     I.   RELEVANT BACKGROUND

      On May 25, 2021, the Court granted Plaintiffs’ Renewed Motion For Class

Certification, and ordered that this action shall proceed as a class action, with a class

consisting of:

      All Medicaid-eligible youth under the age of 21 in the State of Louisiana
      (1) who have been diagnosed with a mental health or behavioral
      disorder, not attributable to an intellectual or developmental disability,
      and (2) for whom a licensed practitioner of the healing arts has
      recommended intensive home- and community- based services to correct
      or ameliorate their disorders.

(Doc. 78 (the “Certification Order”)).

      On June 9, 2021—fifteen days after the Court entered its Certification Order—

Defendants filed a petition to appeal the same to the U.S. Court of Appeals for the
Fifth Circuit, pursuant to Federal Rule of Civil Procedure (“Rule) 23(f). (Doc. 79-3).

         Also on June 9, 2021, Defendants filed the instant Motion seeking a stay of all

proceeding pending the outcome of their Rule 23(f) petition. (Doc. 79).

         On June 17, 2021, Plaintiffs filed their opposition to Defendants’ Motion. (Doc.

81).

       II.   ANALYSIS

               A. Standard

         Rule 23(f) permits a party to seek an interlocutory appeal of a class certification

decision by filing “a petition for permission to appeal with the circuit clerk within 14

days after the order is entered.” Fed. R. Civ. P. 23(f). Rule 23(f) expressly provides,

however, that “[a]n appeal does not stay proceedings in the district court unless the

district judge or the court of appeals so orders.” Id. Indeed, “[s]tays issued pursuant

to Rule 23(f) are discretionary and rare.” In re Cobalt Int'l Energy, Inc. Sec. Litig.,

No. 14-cv-3428, 2017 WL 3620590, at *4 (S.D. Tex. Aug. 23, 2017).

         The Court applies four criteria to determine whether to issue a stay pending

appeal:

         (1) Whether the movant has made a showing of likelihood of success on
         the merits;

         (2) Whether the movant has made a showing of irreparable injury if the
         stay is not granted;

         (3) Whether the granting of the stay would substantially harm the other
         parties; and

         (4) Whether the granting of the stay would serve the public interest.

In re First S. Sav. Ass'n, 820 F.2d 700, 704 (5th Cir. 1987). The party seeking the stay



                                              2
bears the burden of establishing these criteria. Ruiz v. Estelle, 666 F.2d 854, 856 (5th

Cir. 1982).

              B. Discussion

                   i. Defendants Cannot Establish A Likelihood Of Success
                      On The Merits Of Their Rule 23(f) Petition

      Defendants fail to show that their Rule 23(f) petition will likely succeed. First,

Defendants’ petition is untimely. The Court entered its Certification Order on May

25, 2021, yet Defendants waited until June 9, 2021—15 days later—to file their

petition with the Fifth Circuit. “The fourteen-day time limit for filing a Rule 23(f)

petition is ‘strict and mandatory,’” and not susceptible to tolling. M.D. ex rel.

Stukenberg v. Perry, 547 F. App'x 543, 544 (5th Cir. 2013) (quoting Harper v. Am.

Airlines, Inc., 371 Fed. Appx. 511, 512 (5th Cir. 2010)). “[C]ourts are without

authority to make exceptions merely because a litigant appears to have been diligent,

reasonably mistaken, or otherwise deserving.” Nutraceutical Corp. v. Lambert, 139

S. Ct. 710, 714 (2019). On this basis alone, Defendants cannot show any likelihood of

success on the merits of their Rule 23(f) petition, and their Motion must be denied.

See M.D. ex rel. Stukenberg, 547 F. App'x at 545 (dismissing untimely Rule 23(f)

petition filed 15 days after issuance of certification order).

      Moreover, and in any event, Defendants’ underlying arguments are

unpersuasive, and merely repackage the same arguments soundly rejected in the

Certification Order. Indeed, as reflected in the Certification Order, Plaintiffs’

challenge to Louisiana’s Medicare program is not the first of its type, and Plaintiffs

are not the first to obtain class action status. Without exception, the caselaw supports


                                            3
certification of Plaintiffs’ class. See, e.g., N.B. v. Hamos, 26 F. Supp. 3d 756 (N.D. Ill.

2014) (Tharp, Jr., J.) (order certifying class to pursue Medicaid-eligible children’s

claims that Illinois’s failure to provide home and community-based mental health

interventions violated the Medicaid Act, Title II of the Americans with Disabilities

Act, and the Rehabilitation Act; S.R., by & through Rosenbauer v. Pennsylvania Dep't

of Hum. Servs., 325 F.R.D. 103 (M.D. Pa. 2018) (Jones, III, J.) (same, Pennsylvania);

M. H. v. Berry, No. 15-cv-1427, 2017 WL 2570262 (N.D. Ga. June 14, 2017) (Thrash,

Jr., J.) (same, Georgia); O.B. v. Norwood, No. 15-cv-10463, 2016 WL 2866132 (N.D.

Ill. May 17, 2016) (Kocoras, J.) (same, California). For present purposes, the result is

the same: Defendants cannot show a likelihood of success on the merits of their Rule

23(f) petition.

                  ii. The Remaining Criteria Do Not Favor A Stay

       The remaining criteria also do not favor a stay. Defendants only claim to harm

is the risk of “duplicative and inefficient litigation.” (Doc. 79-1 at 10). Yet increased

litigation costs alone cannot meet the threshold for “irreparable” injury. See Sampson

v. Murray, 415 U.S. 61, 90 (1974) (“The key word in this consideration is irreparable.

Mere injuries, however substantial, in terms of money, time and energy necessarily

expended in the absence of a stay, are not enough.”); see also M.D. v. Perry, No. 11-

cv-84, 2011 WL 7047039, at *2 (S.D. Tex. July 21, 2011) (“The prospect of burdensome

or expensive discovery alone is not sufficient to demonstrate ‘irreparable injury,’ and

the Court will certainly be available to help manage discovery if it becomes overly

burdensome or costly.”).

       Additionally, any benefit that Defendants may gain through a stay would be
                                            4
at least equally injurious to Plaintiffs, who seek a timely resolution of their federal

claims under the Medicaid Act, the ADA, and the RA, and meaningful improvements

to the Louisiana’s mental health system. See M.D., 2011 WL 7047039, at *2 (finding

that a stay pending defendant’s Rule 23(f) petition would be injurious where plaintiffs

sought    “timely   resolution   to   their   constitutional   claims,   and   meaningful

improvements to the state foster care system”).

      Finally, the broader public interest plainly favors prompt adjudication of

Plaintiffs’ claims, which, at root, question whether Louisiana’s publicly-funded

Medicaid program delivers mental health services and interventions consistent with

requirements set forth in federal law. See Modica v. Taylor, 465 F.3d 174, 180–81

(5th Cir. 2006) (“Public interest is near its zenith when ensuring that public

organizations are being operated in accordance with the law, and seeing that public

funds are not purloined.” (quoting Marohnic v. Walker, 800 F.2d 613, 616 (6th Cir.

1986)).

   III.   CONCLUSION

      In sum, Defendants fail to show a substantial likelihood of success on the

merits of their Rule 23(f) petition, or “that the balance of the equities weighs heavily

in favor of granting the stay.” See Arnold v. Garlock, Inc., 278 F.3d 426, 439 (5th Cir.

2001). Accordingly,




                                              5
     IT IS ORDERED that Defendants’ First Motion To Stay Proceedings

Pending Appeal (Doc. 79) is DENIED.

                           Baton Rouge, Louisiana, this 24th day of June, 2021



                                 _____________________________________
                                 JUDGE BRIAN A. JACKSON
                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA




                                      6
